Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Filing Receipt
	The filing receipt mailed 12/24/2020 states the application claims benefit of 62/914,853 filed 109/14/2019. 
Extension Request
The one-month extension of time requested 11/09/2022 has been acknowledged. 
Information Disclosure Statements
The information disclosure statement (IDS) submitted on 03/15/2021 and 07/21/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Applicant’s election of invention I to claims 1-13 in the reply filed on 11/09/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 1-28 are pending. Claims 14-28 are withdrawn from consideration as being drawn to a nonelected invention. Claims 1-13 are examined herein.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gabriele (WO 2019/075558 A1) in view of Shaaban (US 2019/0133992, published 2019).
In regards to claim 1, Gabriele in its abstract discloses a “transdermal base formulation” comprising of “an aqueous phase…, an oil phase comprising at least one emulsifier, at least one emulsion stabilizer, at least one emollient comprising at least on flavonoid, at least one penetration enhancer and a phospholipid-complexed flavonoid…” Gabriele at p. 19, para. [0084] discloses an embodiment where an emollient is comprised of one or more flavonoid compounds present in an amount of 1 wt% to about 20 wt%, about 3 wt% to about 15 wt%, or about 5 wt% to about 12 wt%. Gabriele at p. 24, para. [00125] discloses “the formulations of the present disclosure may further comprise a hydrophobic agent, such as pharmaceutical active agent or other natural product active ingredient, such as a cannabinoid…In one embodiment the active agent is derive from Cannabis.” Gabriele at p. 25, para. [00131] and [00132] respectively further discloses embodiments wherein an active pharmaceutical is present and includes “synthetic cannabinoid, for example synthetic THC” and “a plant-derived cannabinoid, for example THC and/or CBD.” Gabriele at p. 25-26, para. [00131] and [00132] discloses embodiments wherein the synthetic and plant-derived cannabinoids are present in amounts of “about 0.1 wt% to about 5 wt%, about 1.0 wt% to about 3.0 wt%, or about 1.5 wt%” and “0.1 wt% to about 5 wt%, about 1.0 wt% to about 3.0 wt%, or about 1.0wt%” respectively. Gabriele at p. 27, para. [00141] discloses an embodiment of its formulation that comprises “at least one polar oil” and that “the polar oil comprises a fatty acid such as an unsaturated or saturated fatty acid.” Gabriele at p. 30-31, para. [00150] discloses a formulation comprising i) an active ingredient…ii) an oily vehicle…iii) a polar oil…present in an amount between about 25%-50%, or about 33.4% and iv) a penetration enhancer…” Gabriele at p. 28, para. [00142] recites “the term polar oil refers to classes of oils that contain, for example, combinations of the specific oils recited above. For example, vegetable oils, nut oils and animal oils may comprise combinations of the fatty acids listed above” referring to the unsaturated and saturated fatty acids in para. [00141]. 
In regards to claim 2 and 3, as discussed in regards to claim 1, Gabriele teaches a formulation comprising and cannabinoids such as cannabidiol, tetrahydrocannabinol (pg. 25, para. [00131]-[00132]) and at p. 10, para. [0053] teaches cannabinoid may refer to any of the compounds from the Cannabis plant, such as but not limited to, delta-8 and delta-9 tetrahydrocannabinol, cannabidiol, cannabinol, cannabigerol, and cannabichromene. Gabriele does not explicitly teach the inclusion of cannabidiolic acid and cannabidivarin, but fairly suggests their inclusion when it says “may refer to any of the compounds from the Cannabis plant.”
In regards to claims 4-10, as discussed in regards to claims 2 and 3, Gabriele teaches formulations that comprise the cannabinoids cannabidiol, tetrahydrocannabinol, cannabinol, cannabigerol, cannabichromene and fairly suggests formulations comprising of cannabidivarin and cannabidiolic acid.  
In regards to claim 11, Gabriele at p. 27, para. [00141] discloses that the fatty acid is “oleic acid, linoleic acid…palmitoleic acid...”
In regards to claim 12, Gabriele at p. 20, para. [0095] teaches embodiments where its flavonoid is a bioflavonoid isolated from plants, green tea, buckwheat, asparagus, fruit, fruit rinds, citrus fruits such as orange, grapefruit, lemon and lime, berries, and in some embodiments is selected from quercetin, myrcetin, apigenin, rutin, and mixtures thereof. 
Gabriele does not explicitly teach a formulation wherein the claim elements are combined in the ratio and weight percentages claimed to make a singular formulation. Gabrielle does not explicitly teach formulations where the formulations are comprised of a certain weight percentage of cannabinoid claimed. 
Shaaban is to a similar invention for “enhancing delivery of bioactive compounds, particularly cannabinoids into the human and animal organisms. The invention [is] delivery of a bioactive compound including cannabinoids through the use of an excipient having a desired ratio of fatty acids” (Abstract). 
In regards to claims 3,5, and 9, Shaaban at p. 2, para. [0030] teaches “cannabinoids include one or more of the following, cannabidiol, cannabidiolic acid…cannabidivarin, or any other compound found exclusively or primarily in the Cannabis Sativa L. plant.”
In regards to claims 2 and 4-10, and 13 Shaaban at p. 2, para. [0018] and [0020] teaches mixtures and a formulation where the cannabinoid composition includes at least 0.1% by weight of at least one cannabinoid derived from Cannabis sativa L.” and at p. 1, para. [0016] teaches a formulation where the ratio of palmitoleic acid to cannabinoid is between “1:19 to 1000:1.” 
It would have been prima facie obvious at the time of the effective filing date for one of ordinary skill in the art to have modified the formulations taught in Gabrielle with the ratios and percentages of Shaaban to arrive at a phytocannabinoid formulation comprising a plurality of phytocannabinoids, at least one saturated straight chain C18-C24 fatty alcohol and at least one saturated straight C14-C24 fatty acid, and at least one unsaturated omega-3 C18-C24 fatty acid, omega-6 C18-C22 fatty acid, omega-7 C18-C20 fatty acid, and omega-9 C18-C20 fatty acid, and an amount of at least 0.1 % by weight of at least on bioflavonoid. 
Although, Gabriele does not explicitly teach the percentages of claims 2, 4-10, and 13, Shaaban fairly suggests formulations comprised of cannabinoids in those percentages not taught by Gabriele. Shaaban at p. 1, para. [0014] teaches the need for a formulation that is comprised of bioactive compounds (cannabinoids) and a non-toxic excipient carrier that improves rate and efficiency of absorption along with an extended shelf life. Therefore, there is an assumption of experimentation involved that would target a formulation with the best optimized combinations. One of ordinary skill in the art would recognize this and find the combinations and percentages of the instant claims obvious. 
One of ordinary skill in the art would have been motivated to make these modifications to find a formulation with the best or improved rate and efficiency of adsorption and optimized shelf life. One of ordinary skill in the art would have expected a reasonable assumption of success as Shaaban at p. 6, para. [0083]-[0087] gives examples of working products. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUISALBERTO GONZALEZ whose telephone number is (571)272-1154. The examiner can normally be reached M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.G./Examiner, Art Unit 1624                                                                                                                                                                                                        

/MARK L SHIBUYA/Supervisory Patent Examiner, Art Unit 1624